Case 1:16-cv-00659-LEK-WRP Document 143 Filed 04/19/21 Pageiof3 PagelD#: 518

 

* . Eric A. Seitz
Eric A. Seitz, Attorney At Law Baier
A LAW CORPORATION Gina Szeto-Wong
Jonathan M.F. Loo
April 19, 2021 Kevin A. Yolken

Honorable Wes Reber Porter
United States Magistrate Judge
District of Hawaii

300 Ala Moana Boulevard
Honolulu, Hawaii 96850

Re: Puana vs. Kealoha
Civil No. 16-00659 JMS-WRP
Trial Date: January 25, 2022
Discovery Cutoff: November 26, 2021

Dear Judge Porter:

As you know we recently noticed the oral depositions of Defendant Louis Kealoha,
former Honolulu Mayor Kirk Caldwell, and outgoing HPD Chief Susan Ballard. We previously informed
you and Judge Kurren as well as opposing counsel of our intentions to notice the depositions if and
when the latest series of settlement discussions ended, so there certainly is no claim of surprise here.
Other than general objections that the depositions will not produce relevant information, we are
unaware of any specific objections that would warrant the issuance of a protective order in this
situation.

Our immediate concerns are that by June 1° Louis Kealoha and two or three of the other
named defendants will be leaving Hawaii to be incarcerated in mainland federal institutions. Once that
happens there will severe difficulties in scheduling and conducting any depositions in this litigation.
Chief Ballard is scheduled to retire on June 1° so her availability after that date also may be more
difficult to determine.

As to Chief Ballard, our principal areas of inquiry concern the unchecked powers of the
Chief of Police that existed when Defendant Kealoha occupied that position and the lack of any
oversight as to which Chief Bailard herself has testified in recent appearances before the Honolulu
County Council and the Honolulu Police Commission. Despite widespread corruption within HPD and
repeated violations of our clients’ civil and constitutional rights -- in which fifty or more HPD officers
participated at the direction of Chief Kealoha -- the City and County of Honolulu thus far has done
nothing to investigate how HPD resources and personnel can so dramatically be weaponized by the
sitting Chief nor taken steps to prevent any reoccurrences. Indeed, Chief Ballard recently recounted
how - at the direction of the Mayor’s staff — similarly unwarranted surveillance was conducted by HPD
in the midst of a personnel dispute with a former Medical Examiner, Dr. Happy, and that there is no
policy or practice in place to restrain her or successor HPD Chiefs from engaging in the same courses of
action in the future. In a case in which we are alleging that then Chief Kealoha was, both in fact and law,
the principal policy maker and actor with respect to law enforcement activities of the City and County of

820 MILILANI STREET SUITE 502, HONOLULU, HAWAII 96813 PHONE: (808) 533-7434
Case 1:16-cv-00659-LEK-WRP Document 143 Filed 04/19/21 Page2of3 PagelD#: 519

Hon. Wes Reber Porter
April 19, 2021
Page Two

Honolulu, it certainly is relevant to establish from the current Chief how that authority is derived, what
is its actual scope, and how by his or her acts and omissions the HPD Chief acts in behalf of and binds the
City and County of Honolulu when it comes to creating liabilities of the sort at issue in this case.

Mayor Caldwell served for eight years during which former Chief Kealoha and his wife,
Deputy Prosecuting Attorney Katherine Kealoha, corrupted the Honolulu Police Department into their
own private agency to terrorize our clients who were then engaged against them in a civil dispute. We
want to know what kind of oversight, if any, the former Mayor and his staff exercised that allowed or
facilitated the course of conduct in which so many employees of Honolulu City and County agencies
were involved. Commencing in 2014, the then Executive Director of the City Ethics Commission, Charles
W. Totto, initially raised issues concerning Mayor Caldwell’s fund-raising practices which then resulted
in a series of hostile reactions against the Ethics Commission led by senior members of the Mayor’s
cabinet, including his Corporation Counsel. Subsequently, in 2014, Mr. Totto and his staff investigator,
former HPD Officer Leitha DeCaires, initiated ethics inquiries into the misconduct of Louis and Katherine
Kealoha based upon reports of financial transactions, misuse of City resources, and conflicts of interest
amid on-going litigation involving them. Mayor Caldwell and his senior staff then embarked upon a
concerted, deliberate, and ultimately successful campaign to attack the Ethics Commission, remove Mr.
Totto, and fire Ms. DeCaires in order to support and assist the Kealohas.

On December 19, 2016, Louis Kealoha received a “target letter” informing him that he
was the subject of a federal grand jury investigation. In response to that letter, Mayor Caldwell and his
senior staff repeatedly met with the Honolulu Police Commission and Louis Kealoha’s lawyers to agree
upon a “settlement package” by which Kealoha retired and was paid a $250,000 bonus. In that period
of time, Mayor Caldwell continued to insist, privately and publically, that Louis Kealoha was innocent
and would not be indicted without conducting any investigation or inquiry whatsoever. Thereafter,
when the indictment was issued, Mayor Caldwell supported Louis Kealoha’s request to be provided legal
representation in the criminal matter at no cost to Mr. Kealoha himself. In granting the request for legal
representation, on the advice of the Corporation Counsel, the Honolulu Police Commission found that
the acts alleged in the indictment were required and/or work-related activities, incident to his police
duties and responsibilities, and engaged in at a place where Kealoha was authorized to be in order to
perform his job duties and responsibilities.

Immediately following the Kealohas’ convictions in federal court, the Mayor began to
distance himself and stated publically that now justice was done, and everyone could move forward. He
made no efforts to inquire about the harm done to the victims or to address that harm, and he took no
steps to determine how the Kealohas were able to weaponize the Honolulu Police Department to the
degree that the evidence overwhelmingly demonstrated and/or to prevent it from happening again.

In sum, former Mayor Caldwell has extensive information bearing upon the City and
County of Honolulu’s liabilities asserted in this litigation. He was an actor in several critical events
supporting the Kealohas and seeking to cover up their activities. Although he has not received a target
letter, unlike his Corporation Council Donna Leong, it may well be that former Mayor Caldwell will assert
his rights against self-incrimination if and when we depose him, but that does not affect our right —
Case 1:16-cv-00659-LEK-WRP Document 143 Filed 04/19/21 Page 3of3 PagelD #: 520

Hon. Wes Reber Porter
April 19, 2021
Page Three

indeed our obligation — to place him under oath and determine his role and the scope of his knowledge
about the critical events in this case.

For all of the foregoing reasons we request that any motions to quash the subpoenas
and notice of deposition for Louis Kealoha, Kirk Caldwell, and Susan Ballard be denied.

SincerelyVoury,

Eric A. Seitz
Jonathan M.F. Loo

cc Stephen Atwell, Esq.
Audrey Stanley, Esq.
Deputies Corporation Counsel
